Case 1:16-cr-20677-TLL-PTM ECF No. 715 filed 07/20/20                  PageID.5422       Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

UNITED STATES OF AMERICA,

                      Plaintiff,                              Case No. 16-20677-14

v.                                                            Honorable Thomas L. Ludington

KENDRELL STEPHENS,

                  Defendant.
_______________________________________/

      ORDER DENYING WITHOUT PREJUDICE DEFENDANT’S MOTION FOR
                      COMPASSIONATE RELEASE

       On August 2, 2017, Defendant Stephens pleaded guilty to one count of conspiracy to

possess with intent to distribute and to distribute cocaine and heroin. ECF No. 330. He was

sentenced to 95 months incarceration. ECF No. 493.

       Defendant has now filed a letter seeking compassionate release because of the spread of

COVID-19. ECF No. 710. Defendant’s letter will be construed as a motion for compassionate

release. Due to mailing delays caused by COVID-19, the letter was docketed on July 2, 2020, but

in accordance with 20-AO-26, the postmark date of June 22, 2020 was used for the filing date.

                                                 I.

       The United States is facing an unprecedented challenge with the coronavirus pandemic.

The Governor of Michigan explained that:

       The novel coronavirus (COVID-19) is a respiratory disease that can result in serious
       illness or death. It is caused by a new strain of coronavirus not previously identified
       in humans and easily spread from person to person. Older adults and those with
       chronic health conditions are at particular risk, and there is an increased risk of
       rapid spread of COVID-19 among persons in close proximity to one another. There
       is currently no approved vaccine or antiviral treatment for this disease.

Emergency Order 2020-21.
Case 1:16-cr-20677-TLL-PTM ECF No. 715 filed 07/20/20                            PageID.5423          Page 2 of 4



        The Center for Disease Control and Prevention (“CDC”) represents that jails and prisons

pose an especially high risk for those who are within their walls. See Interim Guidance on Mgmt.

of Coronavirus Disease 2019 (COVID-19) in Correctional and Detention Facilities, Ctr. for

Disease Control, at 2 (Mar. 23, 2020), available at https://www.cdc.gov/coronavirus/2019-

ncov/downloads/guidance-correctional-detention.pdf.1 It further explains that “[t]here are many

opportunities for COVID-19 to be introduced into a correctional or detention facility, including

daily staff ingress and egress; transfer of incarcerated/detained persons between facilities and

systems, to court appearances, and to outside medical visits; and visits from family, legal

representatives, and other community members.” CDC, Guidance for Correctional & Detention

Facilities,                       https://www.cdc.gov/coronavirus/2019-ncov/community/correction-

detention/guidance-correctional-detention.html (last visited June 12, 2020).

                                                        II.

        Defendant presumably seeks a reduction of his sentence pursuant to 18 U.S.C.

§3582(c)(1)(A) (commonly referred to as compassionate release). The statute provides:

        The court may not modify a term of imprisonment once it has been imposed
        except…upon motion of the Director of the Bureau of Prisons, or upon motion of
        the defendant after the defendant has fully exhausted all administrative rights to
        appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf
        or the lapse of 30 days from the receipt of such a request by the warden of the
        defendant’s facility, whichever is earlier, may reduce the term of imprisonment…
        if it finds that…extraordinary and compelling reasons warrant such a reduction…

18 U.S.C. §3582(c)(1)(A)(i).




1
  Ltr. from Sen. Richard J. Durbin et al. to Att’y Gen. William P. Barr et al., at 1(Mar. 23, 2020), available at
https://www.durbin.senate.gov/imo/media/doc/Letter.%20to%20DOJ%20and%20BOP%20on%20COVID-
19%20and%20FSA%20provisions%20-%20final%20bipartisan%20text%20with%20signature%20blocks.pdf
(“Conditions of confinement do not afford individuals the opportunity to take proactive steps to protect themselves,
and prisons often create the ideal environment for the transmission of contagious disease.”).

                                                       -2-
Case 1:16-cr-20677-TLL-PTM ECF No. 715 filed 07/20/20                  PageID.5424       Page 3 of 4



        As explained in the statute, before a court may consider an inmate’s request for a reduced

sentence under 18 U.S.C. § 3582, the inmate must first exhaust their administrative remedies with

the Bureau of Prisons or wait 30 days after making such a request. The Sixth Circuit has explained

that:

        By creating a compassionate-release option in the First Step Act, Congress gave
        inmates an option to seek early release on health grounds. The seriousness of
        COVID-19 and its spread in many prisons make it all the more imperative that the
        prisons have authority to process these applications fairly and with due regard for
        the seriousness of each inmate’s risk. Free-floating exceptions to the rule, available
        to anyone willing to go to federal court first, will not help that cause.

United States v. Alam, 2020 WL 2845694, at *4 (6th Cir. June 2, 2020).

        In his motion for compassionate release, Defendant does not explain whether he has

exhausted his administrative remedies. He claims that he has contacted his case manager about

receiving compassionate release, but he does not claim to have contacted the warden. Nor does

Defendant provide proof of correspondence with his case manager or the warden. While the Court

is aware of the time sensitive nature of Defendant’s request, the Sixth Circuit has clearly stated

that Defendants must first seek release from the Bureau of Prisons rather than come directly to the

courts. Defendant’s motion for compassionate release will be denied without prejudice due to his

failure to exhaust his administrative remedies with the BOP.

                                                 III.

        Accordingly, it is ORDERED that Defendant’s motion for compassionate release, ECF

No. 710, is DENIED WITHOUT PREJUDICE.




Dated: July 20, 2020                                          s/Thomas L. Ludington
                                                              THOMAS L. LUDINGTON
                                                              United States District Judge



                                                -3-
Case 1:16-cr-20677-TLL-PTM ECF No. 715 filed 07/20/20                                PageID.5425   Page 4 of 4




                                             PROOF OF SERVICE

                   The undersigned certifies that a copy of the foregoing order was served
                   upon each attorney herein by electronic means and to Kendrell
                   Stephens #55523‐039, MORGANTOWN FEDERAL CORRECTIONAL
                   INSTITUTION, Inmate Mail/Parcels, P.O. BOX 1000, MORGANTOWN,
                   WV 26507 by first class U.S. mail on July 20, 2020.

                                                    s/Kelly Winslow
                                                    KELLY WINSLOW, Case Manager




                                                     -4-
